The court below not having pronounced a final decree in this suit, and it not appearing that the appeal was granted on the express consent of the parties, this court is prohibited by law from *328taking cognizance of it. Therefore, it is considered by the court, that the appeal aforesaid be dismissed, and that the suit be remanded to the said general court, that a final decree may be made therein, and that the appellee recover of the appellant his costs by him in this behalf expended, which is ordered to be certified to the said court.